R. M. Maher, P.J.,
(dissenting). I respectfully dissent. I see no reason why the prosecution should be afforded an opportunity to show that when the defendant referred to the "maximum” sentence to be imposed, he really meant the "highest minimum”. In this case, the record clearly shows that defendant was under the impression that he would receive a maximum sentence of one and one-half years.
In response to an inquiry by the trial court, defendant expressed his belief that in return for pleading guilty, he would receive a maximum sentence of one and one-half years "instead of a five”. Moreover, defendant’s guilty plea form (see appendix) unequivocally reflects his belief that he had been promised a maximum sentence of one and one-half years.
*426Rarely will the record so conclusively demonstrate the involuntariness of a defendant’s plea. A remand will serve no purpose in this case, as this Court is quite capable of resolving the issue on the basis of the present record.
I would reverse.
Appendix
785.7(2) Has anybody promised you that you would be treated more leniently if you Plead Guilty than if you stood trial? Yes
785.7(2) Except for what you have already stated, have any promises of any kind been made to induce this Plea? Yes — Maximum Sentence 1.5 year